Opinion by
Porter, J.,
There was a former appeal in this case, our decision upon which is reported in 43 Pa. Superior Ct. Ill, and the plaintiff having again recovered a judgment in the court below, we have this second appeal by the defendants. *244The opinion, of our Brother Morrison, who spoke for this court upon the former appeal, so fully and fairly states the facts, and so satisfactorily discusses the questions of law then presented, that we are relieved from the necessity of re-stating the facts or entering into any extended discussion of nearly all the questions of law attempted to be raised by the present specifications of error. Nothing can profitably be added to what our Brother Morrison said in disposing of the questions with which we then dealt, and we have discovered no reason for receding from the disposition which we then made of those questions.
The first contention of the defendants in the former appeal was that the oral contract upon which the plaintiff relied was within the statute of frauds and, for that reason, invalid. This court held that contention not to be well founded, for the reasons stated in the opinion then filed. The second ground upon which the defendants then relied for a reversal was founded upon the assertion that the testimony produced by the plaintiff to establish the verbal contract, alleged in his statement, was not clear and satisfactory. We said, in disposing of this question: “This question is raised by the fourth and twelfth specifications of error. We find in the record considerable competent testimony tending to support the plaintiff’s contention as to the alleged verbal contract, as well as to the damages alleged to have been sustained, and although we have reached the conclusion that the learned court erred in the admission of the testimony embraced in the sixth and seventh specifications of error yet we are not convinced that if the testimony embraced in the sixth and seventh specifications had been rejected, the court would have been justified in withdrawing the case from the jury. And, therefore, the fourth and twelfth specifications are dismissed.” All of the testimony to which Judge Morrison 'thus referred in his opinion was again presented at the trial which resulted in the judgment which defendants now seek to reverse, including the testimony of Mr. Mane-gold, to the effect that Herb, one of the defendants, had, *245in the presence of Shaaber, the other defendant, said to him that the promise that the foundry would be removed had been made to all the parties to whom houses had been sold. There was produced at the second trial additional evidence which would have warranted a finding that the building and sale of the houses, one of which the plaintiff was induced to buy, was undertaken by the defendants as a partnership transaction. The defendant Herb testified, upon cross-examination, directly upon this point: “Q. You were partners in this building business? A. Yes, sir. No, sir; I am not continuing on with that plan; I changed that; I am not working with that plan now.” Now if this answer had stood alone, it might be asserted that it was ambiguous and contradictory; that it could not be said whether or not the witness intended to testify that the relation between the defendants had been that of partners, so that one might bind the other in the fine of the partnership business. This answer of the witness when taken in connection with his testimony immediately preceding this question, however, was clear and free from ambiguity. He had been examined with regard to a plan which Scholl had prepared for him and Shaaber, and had said that plan represented the way in which they had “figured out to see how the property could be used to the best advantage.” He was then asked, referring to the plan: “Q. And the way in which you have proceeded to use it and are still continuing to use it; is that correct? A. Yes, sir.” Read in connection with this previous examination, it is clear that the answer of the witness to the question whether he and Shaaber were partners in this building business, was the direct affirmative, “Yes, sir.” Having thus answered the question, the words which he added were intended by him as a correction of his former testimony with regard to the plan, and were an explanation of his answer to the preceding question; the words “No, sir; I am not continuing on with that plan,” were a negation of his former answer to the preceding question; they were clearly intended as a withdrawal of the statement that he was con-*246tinning to use the plan, and certainly could not have been understood by the jury to be intended as a withdrawal of his statement that “this building business” was a partnership transaction. This evidence was sufficient to warrant a finding that the undertaking of Herb and Shaaber to remove the foundry which they had been operating, to subdivide and build upon the property and sell the houses, had been undertaken by them as a partnership transaction. We are of opinion, as we were upon the former appeal, that the evidence was sufficient to sustain a finding that Herb, in making the agreement with the plaintiff to remove the foundry, and thereby inducing plaintiff to purchase one of the houses, acted by authority of Shaaber.
The appellants seek in the present appeal to raise for the first time the question that this action was prematurely brought. The action was brought on June 26, 1907, the plaintiff filed his statement on November 25 of the same year, and the defendants, on March 4, 1908, entered the plea of non assumpserunt. The question whether the action was prematurely brought was never raised until the second trial, on November 21, 1910, after a former trial upon the merits and an appeal to this court. The date of the agreement upon which plaintiff relied, its terms, and the date of the alleged breach were distinctly averred in the plaintiff’s statement, which also averred facts disclosing that the defendants had by leasing the foundry to another party, for a period of one year from March 15, 1907, put it out of their power to comply with their oral agreement with plaintiff. The defendants knew, therefore, when they filed their plea, precisely the cause of action which they were called upon to meet, yet they pleaded the general issue. If they had then filed a plea in abatement, the plaintiff might have discontinued this action and brought a new one, for there can be no question that he would then have been entitled to do so. Prematurity of suit is matter for plea in abatement: 1 Chitty’s Pleading, p. 469. This is a dilatory defense, in suspension only and not in bar of the action and should be presented *247at the outset or treated as waived, when the statement filed by plaintiff fully discloses the facts. But aside from this the statement averred facts, which the testimony at the trial established, disclosing that the defendants had put it out of their power to perform. This the plaintiff had a right to treat as notice that they did not intend to perform and it was not necessary that he should postpone his suit until time for performance had arrived: Hocking v. Hamilton, 158 Pa. 107.
The remaining question is as to the measure of damages for the breach of the contract. The plaintiff asserted that he had been induced to purchase a house to be used as a residence upon the faith of the agreement of the defendants that they would tear down a foundry, to the presence of which he objected when inspecting the property. The defendants failed to discontinue the operation of the foundry within the time specified. The injury resulting from the breach of which plaintiff complained was the continued operation of the foundry, the dust, smoke and fumes from which caused the residence of plaintiff to be dirty, disagreeable and undesirable, and so causing it to be impaired in value. The general principle upon which the law awards damages is compensation for the loss suffered: Kunkel & Jordan v. Wherry, 189 Pa. 198. When the injury is permanent, the measure of the damages is the difference in market value, resulting from the injury, or the cost of repairing the injury, whichever is the lower amount: Rabe v. Shoenberger Coal Co., 213 Pa. 252. When the case was here before, the operation of the foundry which caused the injury, was to be continued, so far as the evidence then indicated. The thing which caused the injury was entirely beyond the control of the plaintiff, the defendants had put it out of their power to abate the injury for a limited period, and whether they ever would abate it was a matter which a jury could not determine. This being the case we held that the measure of damages was the depreciation in the market value of the property of the plaintiff resulting from the operation *248of the foundry, which then promised to be permanent. There was produced at the second trial in the court below evidence which would have warranted a finding that the operation of the foundry had been finally discontinued, that but a small portion of the buildings, not capable of use as a foundry, remained, and that, as a foundry, it had ceased to exist. This evidence brought into the case an element which was entirely absent upon the former appeal. The contract was an oral one, but the breach of it affected only the residence property of plaintiff; the loss which plaintiff suffered was because of his ownership of the property. The injury to the property was caused by the operation of the foundry. The foundry had, if the testimony produced by defendants was believed, ceased to exist; the injury was not to be continued in the future; it was at an end. If the jury so found the facts, then the injury to the property was not permanent. The loss for which the plaintiff would in that case be entitled to recover damages, would be such as resulted to the property from the operation of the foundry during the period of the continuance of the breach of the contract. If the property had been physically injured by the sulphur, fumes, smoke and ashes it would be proper for the jury to consider that fact, as well as the effect upon the rental value of the property. The learned judge of the court below, in that part of the charge which is the subject of the third specification of error, instructed the jury, that, as the measure of damages, they should take the difference in market value of the property, “as it was and as it would have been had the contract been performed as made, if made, together with interest from the time when the contract, if there was one, was broken, taking into consideration, however, the fact that since the early part of this year the foundry business has been stopped, and the foundry at least in part dismantled,'and giving to that fact such effect upon the value of the plaintiff’s property as you think it is entitled to, remembering that the object to be kept in view is to make the plaintiff whole, not to punish the *249defendant.” The effect of this was still to make the difference in market value of the property, with the foundry in operation and with it removed as required by the contract, the measure of damages to which plaintiff was entitled. The evidence in this case disclosed no serious change of circumstances affecting the contract, during the continuance of the alleged breach. In such a case equity intervenes and allows the defendants still to perform their covenant, on payment of compensation for the injury resulting from their delay. The jury should have been instructed that if they found that the foundry had been' dismantled and its operation permanently abandoned, the plaintiff was entitled to recover only for the damages which he had sustained during the operation of the foundry in violation of the agreement: Haverstick v. Erie Gas Co., 29 Pa. 254. The third specification of error is sustained.
The judgment is reversed with anew venire.